Mr. Justice Dunn delivered the opinion of the court: This case was a petition filed by Paul Armstrong, a citizen and resident of the village of River Forest and president of the village, against the County Traction Company and the Chicago Railways Company, for the purpose of obtaining a writ of mandamus compelling these railway companies to carry passengers between the terminals of the Chicago Railways Company in the city of Chicago and the village of River Forest for a single fare of five cents. The questions involved are the same as those in the case of People v. Chicago Railways Co. (ante, p. 278,) and, following the decision in that case, the judgment of the superior court will be reversed and the cause remanded, with directions to dismiss the petition as to the appellant. Reversed and remanded, with directions.